Citation Nr: 0919311	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-37 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of 
laceration, left tear duct.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1982 to July 1982 
and from January 1986 to January 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The Veteran requested a travel board hearing in December 
2006.  In January 2009 he waived his hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Unfortunately a remand is necessary in this case.  During the 
course of the August 2008 VA eye examination the Veteran is 
reported to have told the examiner that he had documents that 
pertained to the July 1982 injury to his eye, specifically 
documents regarding the treatment off base following the 
injury.  The examiner noted the lack of documents regarding 
the 1982 eye injury when he determined he could not reach an 
opinion without resort to speculation about the etiology of 
the Veteran's tearing left eye.  VA is on notice that there 
may be additional records that may be applicable to the 
Veteran's claim and because these records may be of use in 
deciding the claim, these records are relevant and an attempt 
to obtain them should be made.  38 C.F.R. § 3.159(c).

Should these additional documents be obtained from the 
Veteran and should they have bearing on the July 1982 eye 
injury, the documents are to be forwarded to the same VA eye 
examiner for a definitive opinion regarding etiology.  The 
Court has held that, when the medical evidence is inadequate, 
VA must supplement the record by seeking an advisory opinion 
or ordering another medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide any medical 
records pertaining to treatment or 
evaluation of his July 1982 eye injury 
condition, that has not already been 
provided to the claims file, for any 
period of time after the injury or to 
provide the identifying information and 
any necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

2.  If, and only if, additional documents 
are obtained that pertain to the original 
1982 eye injury, forward these documents 
to the same eye examiner who conducted the 
August 2008 VA examination for review and 
a definitive opinion as to the etiology of 
the Veteran's left eye tearing condition. 

a.  If that examiner is no longer employed 
with VA, then forward the complete claims 
file to another appropriate examiner for a 
review and definitive opinion.  If the new 
examiner deems it necessary, afford the 
Veteran another VA eye examination.   

b.  All necessary tests and studies should 
be accomplished and all complaints and 
clinical manifestations should be reported 
in detail.  

c.  The claims folder must be reviewed in 
conjunction with the above evaluation, and 
the examination report must clearly 
indicate that such review was performed.  
The examiner is asked to opine whether it 
is at least as likely as not (50 percent 
or greater probability) that any left eye 
condition present was incurred or related 
to active military service.  All opinions 
should be accompanied by a complete 
rationale.

2.  Thereafter, readjudicate the claim of 
entitlement to service connection for 
residuals of laceration of the left tear 
duct condition.  If the benefit sought is 
not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




